Citation Nr: 0900091	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-24 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma.


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion, to include a renal condition. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The veteran served with the Army National Guard (ARNG) from 
July 1969 to November 1991, with multiple periods of active 
duty for training (ACDUTRA), to include periods in April 1989 
as well as from August to December 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for heat 
exhaustion with dehydration and residual renal condition. 

In April 2008, the veteran had a personal hearing with a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is included in the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  No residuals of an in-service episode of heat exhaustion 
and dehydration, to include a renal condition, are 
demonstrated.


CONCLUSION OF LAW

Residuals of an in-service episode of heat exhaustion and 
dehydration, to include a renal condition, were not incurred 
in or aggravated by during active military service.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.6(a), 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
a renal condition was received in July 2006.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2006.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  The claim was then reviewed and 
a supplemental statement of the case was issued in May 2008.  
Thereafter, the veteran was again notified of the provisions 
of the VCAA by the RO in correspondence dated in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in July 
2008. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claimed disability has been obtained and associated with his 
claim file.  He has also been provided with VA medical 
examination in October 2006 to assess the current nature and 
etiology of his claimed renal disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008). 
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently has residuals of an 
in-service episode of heat exhaustion and dehydration, 
specifically a renal condition, he experienced while on 
ACDUTRA in April 1989.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

Service treatment records from the veteran's February 1973 
enlistment examination and January 1982 as well as November 
1986 periodic examination reports make no reference to a 
history of kidney stones and note general health as good. 

Service treatment records show in April 1989 that the veteran 
was hospitalized because of a rather sudden onset of 
weakness, fatigue, and tightness in his chest during an 
obstacle course exercise at Camp Gruber.  Discharge diagnosis 
stated atypical chest tightness, probably related to extreme 
exertion, and possible rhabdomyolysis related to severe 
exertion.  A May 1989 service periodic examination report 
discusses the veteran's April 1989 hospitalization for 
extreme fatigue but does not reflect any findings of a renal 
condition.  A June 1989 Statement of Medical Examination and 
Duty Status stated that the injury was not likely to result 
in a claim against the government for future medical care, 
and that the injury was incurred in the line of duty.  The 
details of accident were noted to be severe exhaustion and 
rhabdomyolysis due to strenuous exercise. 

Private medical records from Muskogee Regional Medical Center 
dated in September 1989 and included in the service treatment 
records show that veteran presented to the emergency room 
with severe pain in his right flank.  The physician diagnosed 
an eight by four millimeter calculus, right ureteropelvic 
junction with a moderate amount of obstruction, stone pushed 
into renal pelvis.  A double pigtail stent was inserted in 
the right ureter with tone lop over the right renal pelvis 
and more inferior loop in the region of the bladder.  

In December 1989 Report of Medical History, the veteran 
indicated that he had kidney stones removed in September 
1989.  However, a December 1989 service periodic examination 
report reflected normal genitourinary findings. 

Post-service private treatment records show the veteran was 
examined and treated yearly by M.S., M.D. for multiple stones 
including November 1992, March 1994, March 1997, June 1999, 
and October 2000.  The veteran was also treated by R.B., M.D. 
in August 1996 and October 1996 for pain related to kidney 
stones.  

The veteran was afforded a VA examination in October 2006.  
The veteran claimed that his renal condition wad related to 
his heat exhaustion hospitalization while in ACDUTRA in April 
.  The veteran noted that he was first treated in September 
1989 for kidney stones, had lithotripsy done three or four 
times, been hospitalized for the stones six or seven times, 
and is on a regular diet.  Physical examination findings were 
normal.  An October 2006 X-ray report revealed findings of a 
possible kidney stone.  An October 2006 intravenous pyelogram 
(IVP) was reported as negative.  After reviewing the claims 
file and conducting an examination, the diagnoses were 
history of heat exhaustion and rhabdomyolysis with no 
residuals and no problems, and history of kidney stones with 
a normal examination. The examiner opined that the veteran's 
kidney stones were not a result of his in-service heat 
exhaustion or rhabdomyolysis.  He specifically discussed how 
kidney stones were formed and determined that there was no 
etiological relationship between heat exhaustion and kidney 
stone formation.  

Lay statements from fellow serviceman in October 2006 
indicate that the veteran was hospitalized for dehydration 
during service in April 1989 while attending Air Assault 
School.

The record also includes the transcript of a personal hearing 
held before a Decision Review Officer at the RO in April 
2008. The veteran testified regarding the in-service episode 
of heat exhaustion and dehydration and the treatment he has 
received for kidney stones.


Analysis

In this case, the veteran's service treatment records do show 
treatment for severe exhaustion and rhabdomyolysis due to 
strenuous exercise while on ACDUTRA in April 1989.  However, 
any complaints of kidney stones or a kidney condition were 
not present during the hospitalization.  Thereafter, private 
medical records from Muskogee Regional Medical Center dated 
in September 1989 and included in the service treatment 
records reflect that the veteran was treated for kidney 
stones during ACDUTRA.  The Board also recognizes that 
private treatment records show continuous treatment for 
kidney stones and their reoccurrence due to a kidney 
condition.  Yet, there is no competent evidence of a nexus or 
medical relationship between the current renal condition and 
service.  Rather, in the only opinion to address the etiology 
of any current kidney stone condition, a VA physician opined 
that the veteran's current kidney stone complaints and 
findings were unrelated to his previous hospitalization for 
exhaustion during military service in his October 2006 VA 
examination report.  As such, the medical opinion evidence 
tends to weigh against the claim, and neither the veteran nor 
her representative has presented, identified, or even alluded 
to the existence of any contrary medical evidence or opinion 
that would, in fact, support the claim.

The Board also has considered the assertions the veteran and 
fellow servicemen have advanced on appeal in multiple written 
statements.  However, the veteran cannot establish a service 
connection claim on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that he has a current renal disability that is 
associated with military service, this claim turns on medical 
matters--the relationship between such current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for a renal disability must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for residuals of heat 
exhaustion, to include a renal condition, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


